DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 27, 2020 in which claims 1-20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,939,721. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 8 and 15 and dependent claims are anticipated by the conflicting patented claim 1 and dependent claims, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).
Present Application
Patent 10,939,721
Claim 1. A helmet body comprising: 

an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

the outer shell further comprising at least two shoulder pad recesses positioned at a lower edge of the outer shell on respective left and right sides of the helmet; and 

an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material, 

each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell.

Claim 3. The helmet of claim 1, wherein the energy management liner comprises: a first portion formed of a first material; at least one anchor formed of a third material harder than the first material extending from within the first portion; and a second portion formed of a second material co-molded to the first portion around the at least one anchor.
Claim 1. A helmet comprising: 

a helmet body including: an outer shell including an outer shell lower edge of the outer shell and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, 



the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly comprising: a first portion disposed inside the outer shell formed of expanded polystyrene (EPS); 

at least one anchor surrounded by and extending from the first portion; and 

a second portion partially disposed inside the outer shell formed of expanded polypropylene (EPP) and co-molded to the first portion around the at least one anchor, 

the second portion comprising a shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet, the shoulder pad extending from the first portion across at least a majority of a width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 2. The helmet of claim 1, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 4. The helmet of claim 3, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner.

Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the first portion of the energy management liner.

Claim 7. The helmet of claim 6, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.
Clam 2. The helmet of claim 1, wherein the second portion of the energy management liner comprises a chinbar portion extending into a chinbar of the helmet body.


Claim 8. A helmet body comprising: 

an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet; and 

an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material, 

each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.

Claim 11. The helmet of claim 8, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 12. The helmet of claim 10, wherein each of the at least two shoulder pads is part of the energy management liner and are also formed of EPP.
Claim 1. A helmet comprising: 

a helmet body including: an outer shell including an outer shell lower edge of the outer shell and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, 



the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly comprising: a first portion disposed inside the outer shell formed of expanded polystyrene (EPS); 

at least one anchor surrounded by and extending from the first portion; and 

a second portion partially disposed inside the outer shell formed of expanded polypropylene (EPP) and co-molded to the first portion around the at least one anchor, 

the second portion comprising a shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet, the shoulder pad extending from the first portion across at least a majority of a width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 9. The helmet of claim 8, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 13. The helmet of claim 8, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner.
Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the first portion of the energy management liner.

Claim 14. The helmet of claim 8, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.
Clam 2. The helmet of claim 1, wherein the second portion of the energy management liner comprises a chinbar portion extending into a chinbar of the helmet body.


Claim 15. A helmet body comprising: 

an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet; and
an energy management liner adjacent to the inner surface of the outer shell and 

comprising at least two shoulder pad assemblies formed of a foamed energy management material, 

each of the at least two shoulder pad assemblies comprising shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.

Claim 18. The helmet of claim 15, wherein the shoulder pad assemblies comprise expanded polypropylene (EPP).

Claim 19. The helmet of claim 18, wherein each of the at least two shoulder pads is part of the shoulder pad assemblies and are also formed of EPP.

Claim 1. A helmet comprising: 

a helmet body including: an outer shell including an outer shell lower edge of the outer shell and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, 

the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly comprising: a first portion disposed inside the outer shell formed of expanded polystyrene (EPS); 

at least one anchor surrounded by and extending from the first portion; and 

a second portion partially disposed inside the outer shell formed of expanded polypropylene (EPP) and co-molded to the first portion around the at least one anchor, 

the second portion comprising a shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet, the shoulder pad extending from the first portion across at least a majority of a width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 16. The helmet of claim 15, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.
Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 20. The helmet of claim 15, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.
Clam 2. The helmet of claim 1, wherein the second portion of the energy management liner comprises a chinbar portion extending into a chinbar of the helmet body.


Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No.17/171,189. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below. 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present Application
Application 17/171,189
Claim 1. A helmet body comprising: 
an outer shell comprising an inner surface, an outer surface, and 
an outer shell lower edge extending between the inner surface and the outer surface, 
the outer shell further comprising at least two shoulder pad recesses positioned at a lower edge of the outer shell on respective left and right sides of the helmet; and 
an energy management liner adjacent to the inner surface of the outer shell and 
comprising at least two shoulder pads formed of a foamed energy management material, 
each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 
each shoulder pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell.



Claim 1. A helmet comprising: 
an outer shell including an outer shell lower edge and 
at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 
an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 
the energy management liner comprising two shoulder pad assemblies, 
each shoulder pad assembly partially disposed inside the outer shell and comprising 
a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, 
the shoulder pad extending across a portion of the width of the outer shell lower edge, 
wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 7. The helmet of claim 6, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.

Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.
Clam 2. The helmet of claim 1, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.

Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 4. The helmet of claim 3, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner.
Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the energy management liner.
Claim 5. The helmet of claim 4, wherein the energy management liner comprises: the first portion formed of expanded polystyrene (EPS); and the second portion formed of expanded polypropylene (EPP).

Claim 6. The helmet of claim 5, wherein each of the at least two shoulder pads is part of the second portion of the energy management liner and are also formed of EPP.

Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.



Claim 8. A helmet body comprising: 
an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet; and 

an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material, 

each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.
Claim 1. A helmet comprising: 

an outer shell including an outer shell lower edge and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 
the energy management liner comprising two shoulder pad assemblies, 
each shoulder pad assembly partially disposed inside the outer shell and comprising 
a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, 
the shoulder pad extending across a portion of the width of the outer shell lower edge, 
wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 14. The helmet of claim 8, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.
Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.
Claim 9. The helmet of claim 8, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.

Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.

Claim 13. The helmet of claim 8, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner.

Claim 4. The helmet of claim 1, further comprising one or more cheek pad magnets mounted on the energy management liner.
Claim 11. The helmet of claim 8, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 12. The helmet of claim 10, wherein each of the at least two shoulder pads is part of the energy management liner and are also formed of EPP.

Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.

Claim 10. The helmet of claim 8, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.

Claim 7. The helmet of claim 17, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.



Claim 15. A helmet body comprising: 

an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface, 

wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet; and 
an energy management liner adjacent to the inner surface of the outer shell and 

comprising at least two shoulder pad assemblies formed of a foamed energy management material, 



each of the at least two shoulder pad assemblies comprising shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, 

each shoulder pad extending from inside of the outer shell to across a portion of a width of the lower edge of the outer shell.

Claim 1. A helmet comprising: 
an outer shell including an outer shell lower edge and 

at least one shoulder pad recess that indents upward from the outer shell lower edge of each of a respective left side and a right side of the helmet; and 

an energy management liner, a majority of the energy management liner disposed inside the outer shell, the shell and the energy management liner inside the outer shell defining a first width, 

the energy management liner comprising two shoulder pad assemblies, 

each shoulder pad assembly partially disposed inside the outer shell and 

comprising a shoulder pad extending into the shoulder pad recess on the respective left side or right side of the helmet and defining a second width substantially the same as the first width, 

the shoulder pad extending across a portion of the width of the outer shell lower edge, 

wherein the shoulder pad is configured to contact the shoulder of a wearer of the helmet.
Claim 16. The helmet of claim 15, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess.

Claim 3. The helmet of claim 1, wherein each of the shoulder pads also extend away from the outer shell lower edge beyond the respective shoulder pad recess into which each shoulder pad extends.
Claim 17. The helmet of claim 15, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.

Claim 7. The helmet of claim 17, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Claim 18. The helmet of claim 15, wherein the shoulder pad assemblies comprise expanded polypropylene (EPP).

Claim 19. The helmet of claim 18, wherein each of the at least two shoulder pads is part of the shoulder pad assemblies and are also formed of EPP.

Claim 5. The helmet of claim 1, wherein the energy management liner comprises expanded polypropylene (EPP).

Claim 6. The helmet of claim 1, wherein the shoulder pad assembly comprises: a first portion formed of expanded polystyrene (EPS); and a second portion formed of expanded polypropylene (EPP), the second portion comprising the shoulder pad extending into the shoulder pad recess on the respective left or right side of the helmet.
Claim 20. The helmet of claim 15, wherein the second portion of the energy management liner extends into a chinbar of the helmet body.

Claim 2. The helmet of claim 1, wherein the shoulder pad assembly comprises a chinbar portion extending into a chinbar of the helmet body.



Claim Objections
Claims 2, 9-10 and 16 are objected to because of the following informalities: 
Claims 2, 9 and 16 each recite “wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess”, which could read as --wherein each shoulder pad also extends away from the outer shell lower edge beyond each shoulder pads respective shoulder pad recess --, since it appears that “its” is referring to each shoulder pad. 
Claim 10 recites “the shoulder pad”, which could read as -- each shoulder pad --, since it appears that “the shoulder pad” is meant to refer to “each shoulder pad”, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the shoulder pad recesses” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the at least two shoulder pad recesses”, in line 8-9. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites “wherein each of the at least two shoulder pads is part of the energy management liner and are also formed of EPP.”, which is indefinite since it is unclear as to what “are also formed of EPP” is referring to. Claim 12 depends from claims 10 and 8, in which EPP is not a limitation in either claims 8 or 10. Is another structure formed of EPP? If this is the case, Examiner suggests adding claim language that clarifies what structure is formed from the same material as each shoulder pad, in this case EPP.
Claim 13 recites “the first portion of the energy management liner”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites “the second portion of the energy management liner”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites “the shoulder pad recesses” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the at least two shoulder pad recesses”, in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites “the second portion of the energy management liner”, there is insufficient antecedent basis for this limitation in the claim. 
All dependent claims are rejected for depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (2014/0259311).
Regarding claim 1, Murakami teaches, A helmet body (1, figures 1-4) comprising: an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface (1 comprises 3 comprising an inner surface, an outer surface and 8a/9a/10a between the inner surface and the outer surface, [0044], [0046], figures 1-2) the outer shell further comprising at least two shoulder pad recess positioned at a lower edge of the outer shell on respective left and right sides of the helmet (1 further comprises at least two shoulder pad recess positioned at 9a of 3 on respective left and right sides of the helmet of 1, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction”, Abstract, [0046], [0051], [0052], [0062], figures 1-2); and an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], see also [0024], therefore, 1 comprises 4 adjacent to the inner surface of 3 and comprising at least two 18 formed of a foamed energy management material, figures 1-4), each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell (“a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 are received into one of the at least two shoulder pad recesses on the respective left or right side of 1, each 18 extends from inside of 2 to across at least a majority of a width of 8a/9a/10a of 3, figures 1-4).

Regarding claim 2, Murakami teaches, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess (“the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 also extends away from 9a beyond its respective shoulder pad recess).
Regarding claim 8, Murakami teaches, A helmet body (1, figures 1-4) comprising: an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface (1 comprises 3 comprising an inner surface, an outer surface and 8a/9a/10a between the inner surface and the outer surface, [0044], [0046], figures 1-2), wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet (a portion of 9a of 8a/9a/10a indents upward to form the shoulder pad recesses positioned at a respective left and right sides of 1, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction”, Abstract, [0046], [0051], [0052], [0062], figures 1-2); and an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pads formed of a foamed energy management material (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], see also [0024], therefore, 1 comprises 4 adjacent to the inner surface of 3 and comprising at least two 18 formed of a foamed energy management material, figures 1-4), each of the at least two shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell (“a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 are received into one of the at least two shoulder pad recesses on the respective left or right side of 1, each 18 extends from inside of 2 to across at least a majority of a width of 8a/9a/10a of 3, figures 1-4).

Regarding claim 9, Murakami teaches, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess (“the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 also extends away from 9a beyond its respective shoulder pad recess).
Regarding claim 14, Murakami teaches, wherein the second portion of the energy management liner extends into a chinbar of the helmet body (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], therefore, 18 comprises 19 of 4 extending into 10 of 1, figures 1-2, note: 4 has multiple portions, “head top-covering body corresponding to the head top-covering portion 7”, “head back-covering body corresponding to the head back-covering portion 8”, 18 and 19, therefore, 18 and 19 are second portions of 4).
Regarding claim 15, Murakami teaches, A helmet body (1, figures 1-4) comprising: an outer shell comprising an inner surface, an outer surface, and an outer shell lower edge extending between the inner surface and the outer surface (1 comprises 3 comprising an inner surface, an outer surface and 8a/9a/10a between the inner surface and the outer surface, [0044], [0046], figures 1-2), wherein a portion of the outer shell lower edge indents upward to form the shoulder pad recesses positioned at a respective left and right sides of the helmet (a portion of 9a of 8a/9a/10a indents upward to form the shoulder pad recesses positioned at a respective left and right sides of 1, “The cheek-covering portion 9 has an upwardly cut-out portion 50 formed on its lower-end side, and the lower edge 9a of the cheek-covering portion 9 is slanted upward in peak form from both sides toward the center in front-back direction”, Abstract, [0046], [0051], [0052], [0062], figures 1-2); and an energy management liner adjacent to the inner surface of the outer shell and comprising at least two shoulder pad assemblies formed of a foamed energy management material (“an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0010], “In FIGS. 1 to 4, a helmet 1 is a full-face motorcycle helmet composed of a hemispherical helmet shell 3 and an impact-absorbing member 4 disposed along the inner surface of the helmet shell 3”, [0044], “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], see also [0024], therefore, 1 comprises 4 adjacent to the inner surface of 3 and comprising at least two 18 formed of a foamed energy management material, figures 1-4), each of the at least two shoulder pad assemblies comprising shoulder pads received into one of the at least two shoulder pad recesses on the respective left or right side of the helmet, each shoulder pad extending from inside of the outer shell to across at least a majority of a width of the lower edge of the outer shell (“a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another, or may be formed independently of one another”, [0049], “the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 comprise 18 received into one of the at least two shoulder pad recesses on the respective left or right side of 1, each 18 extends from inside of 2 to across at least a majority of a width of 8a/9a/10a of 3, figures 1-4).

Regarding claim 16, Murakami teaches, wherein each shoulder pad also extends away from the outer shell lower edge beyond its respective shoulder pad recess (“the lower-end side of the impact-absorbing member 4 corresponding to the cheek-covering portion 9 (the cheek-covering body 18) protrudes downward beyond the lower edge 9a of the cheek-covering portion 9 corresponding to the cut-out portion 50, and extends up to the inside of the right and left of the wide portion 52 of the side hemming member 22. The lower side of the rear of the above-described air passageway 44 is located on the inside of the right and left of the wide portion 52 of the side hemming member 22, and communicates with the plural air ejection holes 55 of the side hemming member 22”, [0071], therefore, each 18 also extends away from 9a beyond its respective shoulder pad recess).
Regarding claim 20, Murakami teaches, wherein the second portion of the energy management liner extends into a chinbar of the helmet body (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], therefore, 18 comprises 19 of 4 extending into 10 of 1, figures 1-2, note: 4 has multiple portions, “head top-covering body corresponding to the head top-covering portion 7”, “head back-covering body corresponding to the head back-covering portion 8”, 18 and 19, therefore, 18 and 19 are second portions of 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Muskovitz (6,711,751) in view of Jacobson (2015/0250248)[Jacobson].
Regarding claim 3, Murakami teaches, wherein the energy management liner comprises: a first portion formed of a first material (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, 4 comprises a first portion formed of foam polystyrene (first material)).
While Murakami discloses the energy management liner as comprising a first material of foam polystyrene, Murakami fails to teach wherein the energy management liner comprises: at least one anchor formed of a third material harder than the first material extending from within the first portion; and a second portion formed of a second material co-molded to the first portion 17Client Reference: P23709US01NON-PROVISIONALPATENT APPLICATIONaround the at least one anchor.
Muskovitz, a mounting system for helmets, Abstract, teaches, the energy management liner comprises: at least one anchor formed of a third material harder than the first material extending from within the first portion; and a second portion formed of a second material co-molded to the first portion 17Client Reference: P23709US01NON-PROVISIONALPATENT APPLICATIONaround the at least one anchor (“insert portion 16 where portions of the insert portion 16 are embedded in the liner portion 14. In some instances, the insert portion 16 can be adjacent to the shell portion 12. In other instances, parts of the insert portion 16 can be partially embedded in the liner portion 14. However, the amount to which the insert portion 16 is covered by the liner portion 14 can vary, including being wholly covered by the liner portion 14”, Col. 6 ln. 12-21, “the insert portion 16 includes an anchor portion 30…The anchor portion 30 is embedded within the liner portion 14, while some or all of the mounting portion 22 is accessible to a user of the helmet to be able to mount accessories”, Col. 7 ln. 39-54, “it is to be appreciated that other suitably rigid plastics can be used or, alternatively, metals can also be used; nylon being one example of a suitably rigid plastic material. The insert portion 16 can be placed in a mold with the shell followed by forming the liner on the shell as described above. In this manner, the insert 16 is embedded within the liner during the liner formation process”, Col. 8 ln. 30-36, “The liner portion 14 has impact attenuation properties and is most commonly made of a foamed plastic material”, Col. 5 ln. 45-57, “The fusing of the expanded polystyrene (EPS) foam liner and the plastic shell give the helmet greater resistance to cracking or separating on impact.”, Col. 5 ln. 64-66,  figure 1, therefore, 14 comprises at least one 16 formed of “rigid plastics” or “metals” (third material) harder than the “foamed plastic material”/ “expanded polystyrene (EPS) foam” (first material) extending from within 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided first portion of the energy management liner of Murakami, at least one anchor surrounded by and extending from the first portion as taught by Muskovitz; in order to provide the user the benefit of having an anchor with a mounting portion that is “accessible to a user of the helmet to be able to mount accessories”, Col. 7 ln. 51-54.
The combined references fail to teach, a second portion formed of a second material co-molded to the first portion 17Client Reference: P23709US01NON-PROVISIONALPATENT APPLICATIONaround the at least one anchor
Jacobsen teaches, a second portion co-molded to the first portion around the at least one anchor (“For example, the upper-body 40 and the lower-body 50 can be formed of energy-absorbing materials of different densities and energy management properties, wherein the energy-absorbing material 44 can comprise a first density, and the energy-absorbing material 54 can comprise a second density different from the first density”, [0031], “By forming the multi-body helmet 30 with multiple interlocking bodies or portions, such as upper-body 40 and lower-body 50, the multi-body helmet 30 can also provide increased design flexibility”, [0032], “The multi-body helmet 30 can also provide advantages with respect to a strap anchor 60 being concealed or hidden within the multi-body helmet 30”, [0034], “the strap anchors 60 can also be wholly hidden from view within the multi-body helmet 30 when the lower-body 50 is coupled to”, [0036], “As such, the openings 62 of anchors 60 can be positioned along the inner surface 46 of upper-body 40 so as to be sandwiched between the upper-body 40 and the lower-body 50”, [0036], “The energy-absorbing material 44 can then be formed adjacent the outer shell 42 and around the strap anchor 60. The cover 66 can be included as part of the strap anchor 60 to prevent a portion of the energy-absorbing material 44 from entering within the strap anchor 60 during formation of the energy-absorbing material 44, such as during an in-molding process. Keeping the energy-absorbing material 44 out of the strap anchor 60 prevents the energy-absorbing material 44 from interfering with the subsequent reception of the rod 74 and the strap 70 within the strap anchor 60. After formation of energy-absorbing layers 44 and 54, the straps 70 can then be coupled to the upper-body 40 and the lower-body 50 54 is co-molded to 44”, [0053], see also [0030], therefore, 54 is co-molded to 44 around the at least one 60, here, with 60 being embedded within 44 in which 50 sandwiched between 44 and 54, and with 54 being co-molded with 44, 54 is co-molded to 44 around 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first portion with the anchor of the combined references, a second portion to be co-molded to the first portion around the anchor as taught by Jacobson; in order to provide a “hidden position of the strap anchors 60 can reduce, minimize, or eliminate a risk of the user tampering with, or harming, the strap anchor 60 or the connection between the strap 70 and the strap anchor 60”, [0057], while also providing “a single multi-body helmet 30 that comprises a plurality of densities for a plurality of bodies or components, helmet performance including helmet weight, and testing performance, can be manipulated and optimized with greater freedom and fewer restrictions than is available with a single bodied helmet”, [0031].

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Muskovitz (6,711,751) in view of Jacobson (2015/0250248)[Jacobson] in view of Sackett (2012/0174294).
Regarding claim 4, the combined references teach, further comprising one or more cheek pads mounted to the first portion of the energy management liner (Murakami, “The right-hand and left-hand cheek pads 36 are each provided with an insertion locking piece 41 bent upward from the outer-edge side of the lower end of the cheek pad 36 in the horizontal direction. The insertion locking piece 41 is passed inside the right and left of the side hemming member 22 so as to be inserted in between the chin-covering portion 10 as well as the cheek-covering portion 9 and the impact-absorbing member 4 corresponding to them, thereby holding the right-hand and left-hand cheek pads 36 within the impact-absorbing member 4”, [0058], see also [0055], therefore, one or more 36 are mounted on the first portion (foam polystyrene) of 4).
While Murakami discloses a locking piece that attaches 36 to the first portion of 4, the combined references fail to teach, further comprising one or more cheek pad magnets. 
Sackett teaches, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner (“inner protective layer 102 includes any layer of material or combination of materials operable to protect a user's head from an impact, such as, for example, expanded polystyrene (EPS). Cheek pads 110 may be installed in the interior of inner protective layer 102 on either side of the helmet”, [0018], “The back plate 130 may be adhered to the inner protective layer 102 via glue or any other adhesive materials.  In other embodiments, the back plate may be in-molded with the inner protective layer 102 such that the risers are part of the inner protective layer…The risers are configured to comprise a magnet 145 and to provide a recess 135 to facilitate coupling of the associated cheek pad 110”, [0019], figure 3, therefore one or more cheek pad magnets are mounted to 102 of the liner 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, with one or more cheek pad magnets mounted on the energy management liner as taught by Sackett in order to provide the user the advantage of “the ease of insertion and removal of the pads in particular embodiments allow for a more personalized fit for each individual. For example, pads of a different thickness may be quickly exchanged to provide a more comfortable fit for different head shapes of different users”, [0005], in which “Due to the magentic coupling between the pad and the protective layer, emergency personnel may slide the pad out of the helmet of the injured user and then remove the entire helmet without substantially moving the injured user”, [0006].
Regarding claim 5, the combined references teach, wherein the energy management liner comprises: the first portion formed of expanded polystyrene (EPS); and the second portion formed of expanded polypropylene (EPP) (the first portion of 4 of Murakami is formed of expanded polystyrene (EPS), “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene…”, [0048], and the second portion is formed of expanded polypropylene (EPP) as combined above as taught by Jacobsen, “The energy-absorbing layers 44 and 54 can be made of plastic, polymer, foam, or other suitable energy-absorbing material or impact liner to absorb, deflect, or otherwise manage energy and to contribute to energy management for protecting a wearer during impacts. The energy-absorbing layers 44 and 54 can include, without limitation, EPP, EPS, EPU, EPO, or other suitable material”, [0030], Note: Jacobsen also discloses a first portion of EPS).

Regarding claim 6, the combined references teach each of the at least two shoulder pads (Murakami, 18, [0048], figures 1-4), and the second portion of the energy management liner formed of EPP (the second portion as taught by Jacobsen is formed of EPP, [0030]).
The combined references fail to teach, wherein each of the at least two shoulder pads is part of the second portion of the energy management liner and are also formed of EPP.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified each of the at least two 18 to be part of the second portion formed of EPP (Jacobsen teaches the second portion formed of EPP), since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making each of the at least two 18 (of Murakami) to be part of the second portion formed of EPP would provide each shoulder pad to have high energy absorption, a high strength to weight ratio, high deformation recovery rate that is also resistant to water which are properties of EPP. 

Regarding claim 7, the combined references teach, wherein the second portion of the energy management liner extends into a chinbar of the helmet body (Murakami, “It is noted that the head top-covering body, the head back-covering body, the right-hand and left-hand cheek-covering bodies 18, and the chin-covering body 19 of the impact-absorbing member 4 may be formed in a one-piece design or formed partially integral with one another”, [0049], see also [0048], therefore, 18 of Murakami (includes the second portion as combined above as taught by Jacobsen), in which 18 of Murakami may be formed partially integral with 19, therefore, 18 comprises 19 extending into 10 of 1, figures 1-2).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of in view of Ralli et al. (5,155,869).
Regarding claim 10, Murakami teaches, the shoulder pad (18, [0048], [0071]).
Murakami fails to teach, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Ralli teaches, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches (“The shoulder pad outer dimensions can be varied so as to suit the size of the wearer, and will usually have overall length of 4-6.5 inches, width of 3-6 inches, overall height of 1-2 inches and thickness of 0.5-1 inch”, Col. 4-5 ln. 67-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad of Murakami, to comprise a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches as taught by Ralli, in order to provide the shoulder pad with a pad that is long enough and thick enough to provide protection the shoulder of the user. 

Regarding claim 17, Murakami teaches, the shoulder pad (18, [0048], [0071]).
Murakami fails to teach, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches.
Ralli teaches, wherein the shoulder pad comprises a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches (“The shoulder pad outer dimensions can be varied so as to suit the size of the wearer, and will usually have overall length of 4-6.5 inches, width of 3-6 inches, overall height of 1-2 inches and thickness of 0.5-1 inch”, Col. 4-5 ln. 67-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad of Murakami, to comprise a length in a range of 2 to 7 inches and a height in a range of 0.2 to 2 inches as taught by Ralli, in order to provide the shoulder pad with a pad that is long enough and thick enough to provide protection the shoulder of the user. 

Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Janisse et al. (2012/0291183)[Janisse].
Regarding claim 11, Murakami teaches, wherein the energy management liner comprises foam (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, 4 comprises foam polystyrene).
While Murakami discloses the energy management liner as comprising foam polystyrene, Murakami fails to teach wherein the energy management liner comprises expanded polypropylene (EPP).
Janisse teaches, wherein the energy management liner comprises expanded polypropylene (EPP) (“The liner 14 can be constructed from any of a variety of materials, including expanded polypropylene”, Col. 3 ln. 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, as expanded polypropylene (EPP) as taught by Janisse, in order to provide a liner with high energy absorption, a high strength to weight ratio, high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).
Absent a showing of criticality with respect to the energy management liner comprises expanded polypropylene (EPP), Even though Murakami does not specifically disclose does not disclose “the energy management liner comprises expanded polypropylene (EPP)” as claimed, Applicant’s Specification discloses in [0038], “The energy absorbing layer can be one or more layers of EPP, EPS or EVA, which can be used as an energy absorbing and energy attenuating material that is flexible and is able to withstand multiple impacts without being crushed or cracking”, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami to have energy management liner comprises expanded polypropylene (EPP), since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the energy management liner comprise expanded polypropylene (EPP) would provide a liner with high energy absorption, a high strength to weight ratio and high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).

Regarding claim 18, Murakami teaches, wherein the shoulder pad assemblies comprise foam polystyrene (“The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, each 18 comprise foam polystyrene).
While Murakami discloses the shoulder pad assemblies as comprising foam polystyrene, Murakami fails to teach, wherein the shoulder pad assemblies comprise expanded polypropylene (EPP). 
Janisse teaches, a neck pad assemblies comprise expanded polypropylene (EPP) (“As shown in FIGS. 2-4, the neck roll 30 can be positioned adjacent and/or engage the lower rim 22 to absorb an impact between the helmet 10 and features of the wearer's anatomy”, [0031], “different elements of the neck roll can be constructed using different materials, or the same material with different characteristics, to provide the desired impact absorption characteristics. For example, the base 32, exterior wall 34 and interior wall 36 can be constructed from one material, and the support members 54, 56, 58, 60, 62, 64 can be constructed from another material. Optionally, the different materials may have different densities to provide different compressibility and physical characteristics between the materials”, [0055], “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], therefore, 30 comprise expanded polypropylene (EPP), figures 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder pad assemblies of Murakami, as expanded polypropylene (EPP) as taught by Janisse, in order to provide the shoulder pad assemblies with high energy absorption, a high strength to weight ratio and high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).

Regarding claim 19, the combined references teach, wherein each of the at least two shoulder pads is part of the shoulder pad assemblies and are also formed of EPP (Murakami, each of the at least two 18 is part of 18, [0048], [0071], and are also formed of EPP as combined above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of in view of Ralli et al. (5,155,869) in view of Janisse et al. (2012/0291183)[Janisse].
Regarding claim 12, the combined references teach, wherein each of the at least two shoulder pads is part of the energy management liner and are also formed of foam polystyrene (Murakami, “The impact-absorbing member 4, which is made of a foam resin such as foam polystyrene, or styrofoam, includes a non-illustrated head top-covering body corresponding to the head top-covering portion 7 of the helmet shell 3, a non-illustrated head back-covering body corresponding to the head back-covering portion 8, a pair of right-hand and left-hand cheek-covering bodies 18 corresponding to the right-hand and left-hand cheek-covering portions 9, and a chin-covering body 19 corresponding to the chin-covering portion 10”, [0048], therefore, each 18 is part of 4 and is formed from foam polystyrene).
While Murakami discloses the energy management liner as comprising foam polystyrene, the combined references fail to teach wherein each of the at least two shoulder pads is also formed of EPP.
Janisse teaches, a neck pad is also formed of EPP (“As shown in FIGS. 2-4, the neck roll 30 can be positioned adjacent and/or engage the lower rim 22 to absorb an impact between the helmet 10 and features of the wearer's anatomy”, [0031], “different elements of the neck roll can be constructed using different materials, or the same material with different characteristics, to provide the desired impact absorption characteristics. For example, the base 32, exterior wall 34 and interior wall 36 can be constructed from one material, and the support members 54, 56, 58, 60, 62, 64 can be constructed from another material. Optionally, the different materials may have different densities to provide different compressibility and physical characteristics between the materials”, [0055], “one or more of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52 can be partially or completely filled with a material that affects the impact absorption and deformation characteristics of the impact absorption compartments 40, 42, 44, 46, 48, 50, 52. For example, the material may be elastic compressible or more rigid, depending on the desired characteristics. The material may be expanded polypropylene, expanded polyethylene, vinyl nitrile, polyurethane, polystyrene, foam, rubber, plastic, composite, or any other suitable material”, [0054], therefore, 30 is also formed of EPP, figures 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the at least two shoulder pads of Murakami, as EPP as taught by Janisse, in order to provide the shoulder pads with high energy absorption, a high strength to weight ratio and high deformation recovery rate that is also resistant to water which are properties of properties of expanded polypropylene (EPP).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (2014/0259311) in view of Sackett (2012/0174294).
Regarding claim 13, Murakami teaches, further comprising one or more cheek pads mounted to the first portion of the energy management liner (“The right-hand and left-hand cheek pads 36 are each provided with an insertion locking piece 41 bent upward from the outer-edge side of the lower end of the cheek pad 36 in the horizontal direction. The insertion locking piece 41 is passed inside the right and left of the side hemming member 22 so as to be inserted in between the chin-covering portion 10 as well as the cheek-covering portion 9 and the impact-absorbing member 4 corresponding to them, thereby holding the right-hand and left-hand cheek pads 36 within the impact-absorbing member 4”, [0058], see also [0055], therefore, one or more 36 are mounted on the first portion (foam polystyrene) of 4).
While Murakami discloses a locking piece that attaches 36 to the first portion of 4, Murakami fails to teach, further comprising one or more cheek pad magnets. 
Sackett teaches, further comprising one or more cheek pad magnets mounted to the first portion of the energy management liner (“inner protective layer 102 includes any layer of material or combination of materials operable to protect a user's head from an impact, such as, for example, expanded polystyrene (EPS). Cheek pads 110 may be installed in the interior of inner protective layer 102 on either side of the helmet”, [0018], “The back plate 130 may be adhered to the inner protective layer 102 via glue or any other adhesive materials.  In other embodiments, the back plate may be in-molded with the inner protective layer 102 such that the risers are part of the inner protective layer…The risers are configured to comprise a magnet 145 and to provide a recess 135 to facilitate coupling of the associated cheek pad 110”, [0019], figure 3, therefore one or more cheek pad magnets are mounted to 102 of the liner 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy management liner of Murakami, with one or more cheek pad magnets mounted on the energy management liner as taught by Sackett in order to provide the user the advantage of “the ease of insertion and removal of the pads in particular embodiments allow for a more personalized fit for each individual. For example, pads of a different thickness may be quickly exchanged to provide a more comfortable fit for different head shapes of different users”, [0005], in which “Due to the magentic coupling between the pad and the protective layer, emergency personnel may slide the pad out of the helmet of the injured user and then remove the entire helmet without substantially moving the injured user”, [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 6,874,170 by Aaron discloses a helmet with an outer shell and a shoulder pad assembly.
2. 8,327,465 by Arai discloses a neck pad assembly disposed inside the outer shell. 
3. 4,598,430 by Nava discloses a pad assembly with a nape and jaw padding disposed inside the outer shell.
4. 2009/0044314 by Newman discloses a neck pad assembly disposed inside the outer shell.
5. 6,009,561 by Bullock discloses an energy management liner molded around anchor members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732